  

   
  

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLI

 

 

) BY.
DEIRDRE L. BOSTICK, )
)
Plaintiff, ) Civil Action No.
)
Y. )
) Jury Trial Demanded
CABARRUS COUNTY )
DEPARTMENT OF HEALTH AND )
HUMAN SERVICES, ) \Bavioyd
)
Defendant. )
)
COMPLAINT

Comes now the Plaintiff, proceeding Pro Se, and complaining of the Defendant, alleges and
says:
NATURE OF COMPLAINT
A: This action is brought to remedy discrimination on the basis of disability in the terms,
conditions, and privileges of employment, including right to be reasonably accommodated,
protected by the Americans with Disabilities Act 42 U.S.C. § 12101 ct.seq., as amended by The
Americans with Disabilities Act Amendments Act of 2008.
PARTIES, JURISDICTION, AND VENUE
2 Plaintiff, Deirdre Bostick (hereinafter “Bostick” or “Plaintiff”), is a citizen of and a
resident of Tamarac, Broward County, Florida.
3. Defendant, Cabarrus County Department of Health and Human Services, (hereinafter
“Defendant” or “CCDHHS”), is a North Carolina state agency and may be served with process

through its County Manager, Mike Downs, 65 Church St, 8, Concord, NC 28025. -

EF ‘| fep

DEC 26 2018

Clerk U.S. District ourt
Gree

  

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 1 of 6
4, The Court has subject matter jurisdiction pursuant to 28 U.S.C, § 1331 as there are issues
of Federal Law.
5. If CCDHHS could be considered an agency of the State of North Carolina and its
employees as state employees, sovereign immunity is not a bar to this suit due to the waiver of
same pursuant to State Employee Federal Remedy Restoration Act, § 143-300.35.
6. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 (c) as Defendant is
subject to the personal jurisdiction of this Court and because many of the acts giving rise to this
action occurred in this District.

ALLEGATIONS
7. Bostick began employment with CCDHHS on or about June 6, 2008.
8. At all times relevant to this complaint, Bostick worked for CCDHHS as an Income
Maintenance Coordinator I.
9%: Bostick was qualified for her position as Income Maintenance Coordinator I based on
training and experience. Additionally, before the events identified in this complaint, Bostick was
never warmed, counseled, or disciplined regarding her job performance.
10. Bostick suffers from anxiety, depression, and claustrophobia, and CCDHHS was aware
of her conditions. These conditions affect Bostick’s major life activities including, but not
limited to, thinking, concentrating, working, breathing, and interacting with others. These major
life activities were substantially limited by her conditions and she was disabled within the
meaning of the Americans with Disabilities Act 42 U.S.C. § 12101 et.seq., as amended by The
Americans with Disabilities Act Amendments Act of 2008 (hereinafter “ADA”).
ll. CCDHUS was aware of Bosticks’s disabilities and aware of her need for reasonable

accommodations so that she could perform the essential functions of her job.

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 2 of 6
12. After being out on medical leave, Bostick submitted a reasonable accommodation request
on or about December 8, 2017 via a letter to the Director, along with a note from her healthcare
provider. Her accommodation request stated that due to her conditions, Bostick was requesting
that she be placed back in her position at the front desk, instead of in the switchboard room.

13. Bostick also indicated that she would be willing to have a discussion about other
alternatives to her request.

14. On or about December 14, 2017, upon her return to work, CCDHHS did not return
Bostick to her former position at the front desk or engage in the interactive process with her, and
her accommodation request was denied. The denial of her accommodation request forced
Bostick to be unable to perform the essential functions of her job.

15. Bostick asserts that there were multiple ways to accommodate her request without undue
burden on the Defendant.

16. On December 28, 2017, Bostick was terminated for allegedly failing to return to work,
17. CCDHHS’s failure to provide Bostick with the reasonable accommodations led to her
discharge.

18. In addition, CCDHHS failed to engage in the interactive process.

19,  Atall times relevant Bostick was a “qualified employee” as defined by 42 U.S.C. §
12111(5)(A) of the ADA as she had been performing all of the essential functions or could have
performed the essential functions with a reasonable accommodation.

20. CCDHHS was a “covered” employer as defined in 42 U.S.C. § 1211 1(5)(A) of the ADA
at all relevant times.

Zi. On or about February 5, 2018, Bostick filed a charge of discrimination on the basis of

disability with the Equal Employment Opportunity Commission (EEOC).

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 3 of 6
22. Bostick received her Notice of Right to Sue from the EEOC, with a mailing date of
September 21, 2018.

23. This action is filed within ninety (90) days of Bostick’s receipt of the Notice of Right to
Sue from the EEOC.

FIRST CLAIM FOR RELIEF
(Violation of ADA on the basis of Discrimination)

24, Bostick incorporates by reference the allegations of paragraphs | through 23 of this
complaint.

25, Bostick had a disability as defined by the ADA, at the time she was terminated from
employment by Defendant.

26. Bostick was terminated because Defendant refused reasonable accommodations because
of her disability.

27. Defendant’s termination of Bostick because of her disability and/or its disparate
treatment of her due to her disability even though she was otherwise qualified for her position
violates the ADA.

28. Defendant’s discriminatory conduct caused and continues to cause Bostick to suffer
monetary loss and emotional distress.

29, Whatever reason Defendant claims as reason for termination is pretext.

30. Therefore, Bostick now sues Defendant for violation of the Americans with Disabilities
Act 42 U.S.C. § 12101 et.seq., as amended by The Americans with Disabilities Act Amendments
Act of 2008.

SECOND CLAIM FOR RELIEF
(Violation of ADA for Failure to Provide a Reasonable Accommodation)

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 4 of 6
31. Plaintiff incorporates by reference the allegations of paragraphs 1 through 23 of this
complaint.
82. Plaintiff was a “qualified employee” as defined by 42 U.S.C. § 12111(5)(A) of the ADA
with a disability, which substantially limits a major life activity.
33: Defendant was aware of Plaintiff's disability and her need for reasonable
accommodations.
34. Defendant intentionally violated the ADA by refusing to provide reasonable
accommodations.
35. Defendant's discriminatory conduct caused and continues to cause Plaintiff to suffer
monetary loss and emotional distress.
36. Therefore, Plaintiff now sues Defendant for violation of the Americans with Disabilities
Act 42 U.S.C. § 12101 et.seq., as amended by The Americans with Disabilities Act Amendments
Act of 2008 for failing to provide a reasonable accommodation.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that:

A. The Court enter a judgment in favor of Plaintiff and against Defendant to include
compensation for lost wages, lost benefits, and other economic losses that were proximately
caused by the discriminatory/unlawful actions referenced herein.

B. The Court enter an award in favor of Plaintiff and against Defendant for great
emotional distress, mental pain, suffering, stress, grief, worry, and mental anguish caused by
Defendant’s actions as alleged herein.

C. The Court enter an award in favor of Plaintiff and against Defendant for reasonable
expenses and costs including attorney’s fees.

D. This matter be tried by a jury

E. The judgment bear interest at the legal rate from the date of filing this action until
paid.

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 5 of 6
F, Defendant be taxed with the costs of this action; and

G. The Court order such other and further relief as it may deem just and proper.

Respectfully submitted, this, the Al * day of December, 2018.

 

Deirdre L. Bostick
9130 Pershore Place
Tamarac FL 33321
704.490.3950

Case 1:18-cv-01042-LCB-JEP Document 2 Filed 12/26/18 Page 6 of 6
